Mr. Justice Adams delivered the opinion of the court. Appellant’s counsel claim that the bill of interpleader is insufficient. In Platte Valley Bank v. Nat. Bank, 155 Ill. 250, the court say: “ It is laid down in 3 Pomeroy’s Equity Jurisprudence, Sec. 1322, that the equitable remedy of interpleader depends upon and requires the existence of the four following elements : ‘ First, the same thing, debt or duty, must be claimed by both or all the parties against whom the relief is demanded. Second, all the adverse titles or claims must be dependent on or be derived from a common source. Third, the person asking the relief, the plaintiff, must not have, nor claim, any interest in the subject-matter. Fourth, he must have incurred no independent liability to either of the claimants; that is, he must stand perfectly indifferent between them, in the position, merely, of stakeholder.’ ” These elements co-exist in the bill in question. It is averred that the defendant Morrill claims the insurance money, and that Anna M. Murdoch and J. W. McCulloch also claim it; the titles of Morrill and McCulloch are both alleged to be claimed through Anna M. Murdoch, the beneficiary in the policies, and the ultimate, common source of all the titles claimed is shown by the bill to the insurance company; the complainant disclaims all interest in the fund, and evidently has none beyond seeing that payment is made to the person or persons entitled to receive it; complainant has incurred no independent liability to any one of the claimants, and alleges perfect indifferenee as between them. Counsel further contend that it was error to hear the cause on the bill and answers for the reason that the allegations of the bill that the defendants McCulloch and Murdoch made claim to the fund; that the complainant did not know to whom to pay it; and that it has always been willing to pay to the person entitled, are all denied by the answer of appellant Morrill, and therefore, required proof. McCulloch and Anna M. Murdoch both claim the fund by their answer, but counsel for appellant insist that their answer could not be read as against appellant. The contrary doctrine was announced in Balchen v. Crawford, 1 Sanf. Ch. R. 380. In that case the court says: “The general rule is well established that the answer of one defendant can not be read in evidence against another defendant. There are, however, many exceptions to the rule.” The court, after mentioning certain exceptions, proceeds as follows : “ In an interpleader suit the complainant’s office is widely different from that of a complainant in an ordinary suit in equity, seeking to avoid a liability, or to enforce some right against the defendant. Here the complainant comes into court with the money in his hand to discharge an acknowledged debt, which he is prevented, by conflict-, ing claims, from paying to either of the claimants with safety to himself. His duty appears to be at an end when he has brought the rival claimants to interplead, by filing their answers and putting the suit at issue. It is true, he must show by his bill that each of the parties claims a right, • else he makes out no case. But that is his whole case and when the court sees by the respective answers that such defendant has made such claim, I can perceive no well, grounded reason for putting the complainant to other proof-of that fact, against the opposing defendants respectively. That proof, if made by testimony, would consist almost entirely of the declarations and admissions of the respect- ' ive defendants,” etc. The objection made in the case cited was the same as made here. A defendant who did not by his answer admit that a co-defendant had made claim to the fund in dispute, insisted that' proof that such claim was made was necessary. ¿We are of opinion that no proof was necessary of the allegations that the complainant did not know to whom to pay the insurance money, and that it had always been ready to pay it to the person entitled to receive it. We do not agree with the contention of counsel that the written receipt by the insurance company of the assignments to Morrill operated as. an acknowledgment of liabilityr to him. We are of opinion that the facts alleged in the bill were sufficient to create a reasonable apprehension on the part of the complainant that it would be harassed by several suits in respect to the insurance money. We find no reversible error in the record, and the decree will be affirmed.